Citation Nr: 0002579	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a higher evaluation for patellofemoral 
syndrome, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from June 1978 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which continued evaluation of the 
veteran's hypertension at 10 percent, and granted service 
connection for patellofemoral syndrome of the left knee, with 
an initial evaluation of 10 percent.  The veteran's notice of 
disagreement was received in June 1997, a statement of the 
case was issued in July 1997, and the veteran's substantive 
appeal was received in July 1997.

The veteran had requested a personal hearing, however, his 
representative indicated the veteran's desire to withdraw the 
hearing request in June 1998.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's hypertension is manifested by diastolic 
pressure predominantly 100 or more but less than 110, and 
systolic pressure predominantly 160 or more but less than 
200.

3.  The veteran's patellofemoral syndrome, left knee, is 
manifested by extension limited by pain to 15 degrees, but 
with no lateral instability or subluxation. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.104, and Code 7101 
(1999); 38 C.F.R. Part 4, including § 4.104, and Code 7101 
(1997).

2.  The criteria for an evaluation of 20 percent for the 
veteran's patellofemoral syndrome, left knee, have been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, and Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran is seeking an increased rating, as is the case 
with the hypertension issue, an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well-grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  Where the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, as in the case of 
the veteran's claim for a higher evaluation for his 
patellofemoral syndrome, left knee, the claim is also well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).)  With a well-grounded claim arises a 
statutory duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a).  After noting that the claims file includes report 
of a VA examination and VA Medical Center (VAMC) records, the 
Board finds that the record as it stands is adequate to allow 
for equitable review of the veteran's increased rating claim 
and that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability, except where the case is an appeal of the initial 
assignment.  Francisco v. Brown, 7 Vet.App. 55 (1994); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (at the time 
of an initial rating, separate or staged ratings may be 
assigned for separate periods of time based on the facts 
found).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Hypertension

The veteran was granted service connection for hypertension 
in February 1991, with an initial evaluation of 10 percent, 
which has been continued to date.  The veteran filed this 
claim for an increased evaluation for hypertension in July 
1996.

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of diseases 
of the arteries and veins, including thrombophlebitis and 
varicose veins, were amended, effective January 12, 1998.  
See 62 Fed. Reg. 65207-65244 (1998) (presently codified at 38 
C.F.R. §§ 4.104 (1998) (hereinafter referred to as 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will evaluate the veteran's hypertension 
under both the current and former versions of the 
regulations, and apply the most favorable result to the 
veteran.

The veteran had a VA examination in September 1996.  He gave 
a history of initial diagnosis of hypertension in about 1989 
or 1990.  He was not started on medication until after 
discharge from the service in late 1990.  He had no history 
of myocardial infarction or stroke.  He did experience 
dizziness 2-3 times a week, aggravated by lifting or sudden 
change of position.  He also had headaches about once per 
month.  On examination, the veteran's blood pressure in a 
sitting position was 144/88, and was noted to have been 
168/110 and 146/100 in two separate readings taken on the 
same day in June 1996.  The diagnosis was essential 
hypertension, well controlled on present medication, with 
cardiac status uncompromised.

A VA general medical examination was performed in January 
1997.  The veteran complained of dizziness several times a 
week, aggravated by change of position or bending over, and 
headache once or twice a month, relieved by Tylenol.  The 
veteran's cardiovascular examination was normal.  His blood 
pressure was 160/108 when sitting.  Two minutes after 
exercise, his blood pressure was152/106.  He was diagnosed 
with essential hypertension, moderately severe, which was 
considered to be not well controlled on present medication, 
but with cardiac status uncompromised.

There are also several VA Medical Center (VAMC) records 
contained within the claims file which indicate the veteran's 
blood pressure readings.  At a March 1996 visit, the veteran 
had blood pressure of 140/92.  There was a normal chest x-ray 
showing no active disease of the chest in June 1996.  At a 
December 1996 visit, the veteran had blood pressure of 
149/98.  At a May 1997 visit, the veteran had blood pressure 
of 143/95.  At a November 1997 visit, the veteran had blood 
pressure of 134/94.

Under former regulations for evaluating hypertension, 
diastolic pressure predominantly 100 or more was assigned a 
10 percent evaluation, and diastolic pressure predominantly 
110 or more with definite symptoms was assigned a 20 percent 
evaluation.  38 C.F.R. § 4.104, Code 7101.  A note to the 
criteria states that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  Id.

Under current regulations, the criteria are slightly 
broadened to include provision for evaluating cases where 
systolic pressure is elevated.  Thus, a 10 percent evaluation 
is assigned where diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, or 
the individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Code 7101.  A 20 percent 
evaluation is assigned if diastolic pressure is predominantly 
110 or more, or systolic pressure is predominantly 200 or 
more.  Id.

There is no indication that the veteran has had blood 
pressure readings since the filing of his claim in July 1996 
that would warrant an increased evaluation for hypertension 
under either current or former regulations.  Although there 
is a single diastolic reading of 110, in June 1996, the 
remainder of the readings are all below 110, and several are 
below 100.  The veteran has not had any systolic readings 
approaching 200.  The Board concludes that the veteran's 
hypertension is appropriately evaluated as 10 percent 
disabling.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 

Left knee disability

The veteran's original claim for service connection for a 
left knee disability was denied.  However, he filed a new 
claim in March 1996, and service connection was established 
for patellofemoral syndrome, left knee, with a 10 percent 
evaluation. The veteran appeals this original assignment.

At his VA examination in September 1996, the veteran 
complained of pain in the left knee, especially with 
prolonged standing.  He stated that air conditioning bothered 
the knee, and he could not run, but could walk about 100-200 
yards before the knee became painful, stiff and swollen.  He 
stated he had to give up his job with the Postal Service 
because he failed the physical examination and could not lift 
over 50 pounds.  The left knee would give out if he stepped 
into a hole or ditch and he has difficulty with steps.  On 
examination, the veteran was wearing an elastic-type splint 
on the left knee.  There was no subluxation or lateral 
instability.  Drawer sign was negative.  Range of motion with 
the brace on was 18 to 85 degrees, but was 2 to 95 degrees 
without the brace.  He could squat to about 25 percent 
without the brace.  He could rise on the heels and toes 
slowly.  X-rays of the left knee showed slight decrease of 
the medial compartment.  He was diagnosed with moderately 
severe chronic patellofemoral syndrome of the left knee, with 
decreased range of motion and a small Baker's cyst.  It was 
felt that the left knee condition was a result of the 
contusion during a parachuting accident in 1979, stress on 
the left knee due to the weakened left ankle, and the current 
Baker's cyst.

At his January 1997 general medical examination, the veteran 
had complaints similar to those during his prior examination.  
On physical examination, there was no swelling or atrophy 
present.  There was marked tenderness of the left knee on the 
medial aspect.  The left knee had no subluxation or lateral 
instability.  Drawer sign was negative.  There was no 
evidence of incoordination.  Range of motion of the left knee 
was 10 to 80, and was apparently quite limited by pain.  
Diagnosis was severe patellofemoral syndrome with decreased 
range of motion and pain, as well as minimal Baker's cyst.

The claims file contains numerous VAMC records pertaining to 
the left knee disability.  In March 1995, the veteran had an 
arthrogram of the left knee.  There was no evidence of acute 
tear or free fragment of either meniscus.  He had a much 
smaller than usual medial meniscus.  He also had a Baker's 
cyst.  X-rays showed the left knee to be within normal 
limits.  At an April 1995 visit to the orthopedic clinic, the 
veteran's knee was feeling better, and range of motion was 5 
to 110 degrees.

In April 1996, the veteran had a bone imaging of the left 
knee.  The impression was asymmetric abnormal increased 
uptake surrounding the left knee joint which may represent 
degenerative change, versus posttraumatic, versus ongoing 
nonseptic arthritis.  An MRI was recommended.  In May 1997, 
an MRI of the left knee was performed, which showed a radial 
(parrot beak) type tear involving the free edge of the body 
of the lateral meniscus.  There was no residual Baker's cyst.  
At a follow-up appointment, the veteran complained of 
continued pain, but had good range of motion.  He was on a 
TENS unit.

In December 1997, the veteran had a left knee arthroscopy 
with debridement of lateral meniscus tear and removal of 
loose bodies.  At a follow-up appointment in January 1998, 
the veteran complained of pain with flexion greater than 90 
or 100 degrees.  He had range of motion of 0 to 120 degrees.

Criteria for evaluating impairment of the knee involving 
recurrent subluxation or lateral instability are set forth at 
38 C.F.R. § 4.71a, Code 5257.  A 10 percent evaluation is 
assigned for slight impairment and a 20 percent evaluation 
for moderate impairment.  However, on two VA examinations, 
neither subluxation nor lateral instability was demonstrated.  

Thus, the more appropriate codes for evaluating the veteran's 
knee disability are those involving limitation of motion.  
Normal range of motion of the knee is 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  38 C.F.R. § 4.71a, Code 5260 
provides for a noncompensable evaluation where flexion is 
limited to 60 degrees, a 10 percent evaluation where flexion 
is limited to 45 degrees, and a 20 percent evaluation where 
flexion is limited to 30 degrees.  The veteran has had some 
limitation of flexion, however not to a compensable degree, 
even when pain is considered.

However, the veteran is entitled to compensation for 
limitation of extension.  Under 38 C.F.R. § 4.71a, Code 5261, 
a 10 percent evaluation is assigned where extension is 
limited to 10 degrees, a 20 percent evaluation where 
extension is limited to 15 degrees, and a 30 percent 
evaluation where extension is limited to 20 degrees.  At his 
January 1997 evaluation, the veteran had extension to 10 
degrees, which appears to be fully recognized by the existing 
10 percent evaluation. 

However, the Board believes it significant that the January 
1997 examination showed pain and stiffness.  Given the 
complaints of pain and the clinically reported evidence of 
pain, the Board believes that the veteran's left knee 
disability picture more nearly approximates a situation where 
extension is limited to 15 degrees.  That is, the evidence 
reasonably supports a finding that the pain results in some 
additional functional limitation beyond that demonstrated on 
range of motion testing.  Accordingly, a 20 percent rating is 
warranted under 38 C.F.R. §§ 4.7, 4.40, 4.45.  There is, 
however, no persuasive evidence showing that the criteria for 
the next higher rating of 30 percent have been met.  

The veteran's left knee has undergone surgical procedures and 
has had periods of slight improvement and deterioration over 
time.  It appears at his most recent appointment in January 
1998, the knee had undergone some minor improvement.  
However, the Board finds that a 20 percent evaluation is 
appropriate for the entire period at issue as it appears that 
the overall impairment during the period has been the same.  
In reaching this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to a 20 percent evaluation for patellofemoral 
syndrome, left knee, is warranted.  To this extent, the 
appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

